DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-22, 28 & 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 & 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chann et al. (US 2011/0222574 A1, from IDS).
	Regarding claim 17, Chann discloses an optical system for directing light over two dimensions, the optical system including: at least one dispersive element arranged to receive light comprising at least one of multiple wavelengths (Fig. 3: 320 – multi-wavelength beam) and spatially disperse the multiple wavelengths (Fig. 3: 330 – first dispersive element); a first steering element (Fig. 3: top grating 355) arranged to receive, from the dispersive element, a first plurality of the multiple wavelengths, less than all of the multiple wavelengths, and without mechanical movement spatially direct the first plurality of the multiple wavelengths across a first projection (see Fig. 3 & para [0032]); and a second steering element (Fig. 3: middle grating 355) 
	Regarding claim 18, Chann discloses the first projection and second projection are distributed over a first dimension and extend across a second dimension, transverse to the first dimension (see Fig. 3).  
	Regarding claim 19, Chann discloses the first projection and the second projection are substantially linear and substantially parallel (see Fig. 3).  
	Regarding claim 20, Chann discloses the first and second steering elements are dispersive elements located along the first dimension (see Fig. 3).  
	Regarding claim 23, Chann discloses a light source arranged to generate the light received by the at least one dispersive element (see Figs. 1-2).
Chann does not disclose the light source generates the first plurality of the multiple wavelengths and not the second plurality of the multiple wavelengths during a first time period and generates the second plurality of the multiple wavelengths and not the first plurality of the multiple wavelengths during a second time period, different from the first time period.  
Because the structure of Chann’s optical system is the same as that claimed, it is seen to be capable of functioning in the manner claimed.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 24, Chann discloses a method for directing light over two dimensions, the method including: receiving, at a first steering element (Fig. 3: top grating 355), a first light signal including a first range of wavelengths distributed across the first steering element and spatially directing, by the first steering element, the first light signal across a first projection (see Fig. 3 & para [0032]); receiving, at a second steering element (Fig. 3: middle grating 355), a second light signal including a second range of wavelengths distributed across the second steering element, the second range of wavelengths different from the first range of wavelengths, and spatially directing, by the second steering element, the second light signal across a second projection (see Fig. 3 & para [0032]); wherein in combination the first projection and the second projection extend over two dimensions (Fig. 3 & para [0032]: “each grating 355 responsible for generating one of the lines 315 in the image plane 380”); and the first steering element and the second steering element comprise a diverging reflector or a dispersive element (see Fig. 3: gratings).  
Regarding claim 25, Chann discloses producing the first light signal and the second light signal by passing source light through a dispersive element (Fig. 3: 330 – first grating), the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 & 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chann et al.

However, Official Notice is taken that it is well-known in the art that when two wavelengths of light encounter a grating having a single pitch, they will diffract at different angles, per the grating equation dsinθ=mλ. It is further well-known to use gratings having variable line-spacing in systems using more than one wavelength of light, to ensure light is diffracted at a uniform angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chann such that the first steering element and the second steering element each include a variable line-spacing grating to diffract the received light to effect said spatial directing, in order to ensure each wavelength of is diffracted at a design angle to maintain uniformity.
Regarding claim 29, Chann neither teaches nor suggests the first steering element and the second steering element each include a variable line-spacing grating.  
However, Official Notice is taken that it is well-known in the art that when two wavelengths of light encounter a grating having a single pitch, they will diffract at different angles, per the grating equation dsinθ=mλ. It is further well-known to use gratings having variable line-spacing in systems using more than one wavelength of light, to ensure light is diffracted at a uniform angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chann such that the first steering element and the second steering element each include a variable line-spacing grating, in order to ensure each wavelength of is diffracted at a design angle to maintain uniformity.
Regarding claim 30, Chann discloses the variable line-spacing grating includes different grating periods at different positions along the variable line-spacing grating (see rejection of claim 29; it is seen to be inherent that a variable line-spacing grating would have at least two different grating periods at different positions).  
Regarding claim 31, Chann neither teaches nor suggests the multiple grating periods vary continuously.  
However, Official Notice is taken that it is well-known in the art that when two wavelengths of light encounter a grating having a single pitch, they will diffract at different angles, per the grating equation dsinθ=mλ. It is further well-known to use gratings having continuously variable line-spacing in systems using more than one wavelength of light, for the purpose of ensuring uniform diffraction of light having wavelengths varying continuously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chann such that the multiple grating periods vary continuously, in order to ensure uniform diffraction of light having wavelengths varying continuously.
Regarding claim 32, Chann neither teaches nor suggests the multiple grating periods vary discretely.  
However, Official Notice is taken that it is well-known in the art that when two wavelengths of light encounter a grating having a single pitch, they will diffract at different angles, per the grating equation dsinθ=mλ. It is further well-known to use gratings having discretely variable line-spacing in systems using more than one wavelength of light, for the purpose of ensuring uniform diffraction of light while reducing manufacturing costs.

Regarding claim 33, Chann discloses variation in the multiple grating periods substantially repeats across the array of steering elements (para [0034]: the same principles can be applied to each grating 355).  
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 26 is allowable for at least the reason “tuning the source light to scan through the first range of wavelengths and the second range of wavelengths” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872